EMPLOYMENT AGREEMENT This sets forth the terms of the Employment Agreement made as of March 18, 2009 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation and registered bank holding company (“CBSI”), and COMMUNITY BANK, N.A., a national banking association (“CBNA”), both having offices in DeWitt, New York (collectively, the "Employer"), and (ii) MARK E. TRYNISKI, an individual currently residing at 1964 Penfold Way, Baldwinsville, New York ("Employee").This Agreement is effective as of January 1, 2009 and supersedes the Employment Agreement between the parties dated as of December 1, 2005. W I T N E S S E T
